department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi preno-111832-02 uilc internal_revenue_service national_office field_service_advice memorandum for sandra reid senior attorney cc lm nr dal from subject associate chief_counsel passthroughs and special industries cc psi use of s_corporation losses following a statutory merger with a c_corporation this chief_counsel_advice responds to your request for advice regarding the issue described below in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue is a shareholder of a target s_corporation who is also a shareholder of an acquiring c_corporation permitted to apply losses suspended under sec_1366 against the shareholder’s historic basis in the c_corporation stock if the s_corporation merges into the c_corporation in a merger described in sec_368 conclusion a shareholder of a target s_corporation who is also a shareholder of an acquiring c_corporation is permitted to apply losses suspended under sec_1366 against the shareholder’s historic basis in the c_corporation stock the shareholder is required to reduce the shareholder’s historic basis in the c_corporation stock for the losses taken facts x an s_corporation merges into y a c_corporation in a merger qualifying as an a reorganization under sec_368 prior to the merger a an individual owns i stock in x with a basis of dollar_figure and ii stock in y with a basis of dollar_figure a has dollar_figure of suspended losses under sec_1366 at the time of the merger after the merger preno-111832-02 a has two blocks of stock in y- i the stock received in the merger with a basis of dollar_figure and ii his historic y stock with a basis of dollar_figure a makes no contributions to and receives no distributions from y with respect to the y stock during the post- termination transition_period pttp law sec_1366 provides that in determining the tax of a shareholder for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends there is taken into account the shareholder’s pro_rata share of the corporation’s i items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability of any shareholder and ii nonseparately_computed_income_or_loss under sec_1366 the aggregate amount of losses and deductions taken into account by a shareholder of an s_corporation is limited to the sum of i the shareholder’s adjusted_basis in the stock of the s_corporation and ii the shareholder’s adjusted_basis in the indebtedness of the s_corporation sec_1366 provides that any loss or deduction which is disallowed under sec_1366 carries forward indefinitely to succeeding taxable years in which the corporation is an s_corporation sec_1366 provides a special rule for the carryover of suspended losses if a corporation’s s election is terminated under sec_1366 if losses have been disallowed in the last taxable_year for which a corporation is an s_corporation the losses are treated as incurred by the shareholder on the last day of any post- termination transition_period under sec_1366 the aggregate amount of losses and deductions taken into account under sec_1366 is limited to the adjusted_basis of the shareholder’s stock in the corporation determined on the last day of the pttp any losses and deductions in excess of a shareholder’s adjusted stock basis are permanently disallowed sec_1_1366-2 the senate_finance_committee report on the subchapter_s_revision_act_of_1982 p l provides that subsequent to the termination of a subchapter_s_election disallowed losses will be allowed if the shareholder’s basis in his stock in the corporation is restored by the later of the following dates one year after the sec_1377 and sec_1_1377-2 define the pttp as the period beginning on the day after the last day of the corporation’s last taxable_year as an s_corporation and ending on the later of i the day that is one year after such last day or ii the due_date for filing the return for such last year as an s_corporation sec_1_1377-2 specifically provides that a pttp arises the day after the last day that an s_corporation was in existence if a c_corporation acquires the assets of an s_corporation in a transaction to which sec_381 applies such as in an a reorganization preno-111832-02 effective date of the termination or the due_date for the last subchapter_s return whichever is later or days after a determination that the corporation’s subchapter_s_election had terminated for a previous year s rep no 1982_2_cb_726 emphasis added regulations under sec_1366 explain the consequences of these rules where an s corporation’s final year ends as a result of a statutory merger qualifying as an a reorganization sec_1_1366-2 provides as follows c carryover of disallowed losses and deductions in the case of liquidations reorganizations and divisions- liquidations and reorganizations if a corporation acquires the assets of an s_corporation in a transaction to which sec_381 applies any loss or deduction disallowed under paragraph a of this section relating to the rule limiting losses to basis with respect to a shareholder of the distributor or transferor s_corporation is available to that shareholder as a shareholder of the acquiring_corporation where the acquiring_corporation is a c_corporation a post-termination_transition_period arises the day after the last day that an s_corporation was in existence and the rules provided in paragraph b of this section relating to the carryover of disallowed losses to the pttp apply with respect to any shareholder of the acquired s_corporation that is also a shareholder of the acquiring c_corporation after the transaction under sec_1367 the basis of each shareholder’s stock in an s_corporation is increased for any period by the sum of the following items determined with respect to that shareholder for such period i items of income described in sec_1366 and ii any nonseparately computed income determined under sec_1366 under sec_1367 the basis of each shareholder’s stock in an s_corporation is decreased for any period but not below zero by the sum of the following items determined with respect to that shareholder for the period i distributions by the corporation which were not includible in the income of the shareholder by reason of sec_1368 ii the items of loss and deduction described in sec_1366 a and iii any nonseparately computed loss determined under sec_1366 analysis both the statute and the legislative_history seem to contemplate a situation in which a shareholder may acquire additional basis during the pttp it is clear that a shareholder with losses suspended under sec_1366 at the time of an s corporation- c_corporation merger only can acquire additional basis during the pttp if the shareholder makes additional capital contributions to the surviving corporation there does not appear to be a compelling reason for reaching a different conclusion if the shareholder has historic c basis in the acquiring_corporation the preno-111832-02 purpose of sec_1366 is to prevent shareholders from using losses that are not related to any corresponding economic outlay here however a has made economic outlays in the form of a’s investment in the acquiring c_corporation accordingly in the example described above a is entitled to deduct dollar_figure of the dollar_figure suspended losses as a result of a’s historic basis in the y stock and the remaining dollar_figure of suspended losses would be permanently disallowed under sec_1367 a would be required to reduce a’s basis in a’s y stock by dollar_figure to dollar_figure for the losses taken please call if you have any further questions associate chief_counsel passthroughs and special industries by matthew lay senior technician reviewer cc psi
